—Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered January 23, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence upon which the jury could reject defendant’s defense.
The court properly ordered closure of the courtroom following the undercover officer’s testimony that he made drug purchases in the same area where the defendant was arrested, both before and after defendant’s arrest, remained active in the same area and had open cases and lost subjects who had been arrested in the same area, he had been threatened by people in the area and feared for his own safety as well as for the integrity of future investigations, and had made efforts to conceal his identity when coming to court (see, People v Henriquez, 246 AD2d 427). Defendant’s contention that the courtroom was closed during the direct and cross-examination testimony of the “ghost” officer is unsupported by the record. Defendant opened the door to the challenged inquiries into prior bad acts, such as defendant’s drug use and his lying and cheating people by selling fake drugs, because defendant testified to these facts during his direct testimony as part of his defense. Defendant’s remaining claims are unpreserved and we decline to review them in the interest of justice. Were we to review them, we would find them to be without merit.
Concur— Ellerin, J. P., Wallach, Rubin, Tom and Saxe, JJ.